Citation Nr: 1628140	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-47 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel







INTRODUCTION

The Veteran had active service from November 1966 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was previously before the Board in May 2014.

In June 2016 written argument the Veteran's representative essentially waived initial RO consideration of any VA evidence added to the claims file subsequent to the RO's last adjudication.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to notify has been met.  See December 2009 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination that provided the information necessary to rate the disability on appeal.  Further, the Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the VA audiological examinations reflect that the examiners provided an adequate description of the functional effects of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

A June 1969 RO decision granted the Veteran service connection for a "sensori-neural acuity defect" and assigned a compensable rating, which is still in effect.  The Veteran's disability is now characterized as bilateral hearing loss, and service connection is also in effect for "sequela concussion tympani" with "sensori-neural acuity defect" under Diagnostic Code 6211 and tinnitus under Diagnostic Code 6260.  The Veteran's increased rating claim for hearing loss was received in November 2009.

A September 2009 VA otolaryngology record noted that the Veteran had a history of traumatic bilateral TM perforation and repair in 1968 during his military service.  The Veteran reported a gradual hearing loss over time with difficulty hearing in crowds or if someone was behind him.

In May 2010 the Veteran underwent a VA audiological examination.  Pure tone thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
20
35
45
LEFT
25
25
30
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 35 decibels in the right ear and 31.25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 96 percent in the right ear and 92 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the May 2010 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

In January 2011 the Veteran underwent a second VA audiological examination.  Pure tone thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
20
35
50
LEFT
15
20
30
40

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 35 decibels in the right ear and 26.25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 96 percent in the right ear and 96 percent in the left ear.  As for functional impairment, the examiner noted that the Veteran's hearing difficulty caused a significant impact on his occupation but no effects on his daily activities.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the January 2011 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

At the July 2014 VA audiological examination the Veteran stated that "I can't understand people if they're not facing me."  The examiner indicated that the functional impact of the Veteran's hearing loss impacted the conditions of his daily life, including the ability to work.  The Veteran also stated that he believed his tinnitus was "a bigger part of me not hearing.  It's too loud.  It wears on you."  Pure tone thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
35
LEFT
15
25
25
40

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 31.25 decibels in the right ear and 26.25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 100 percent in the right ear and 96 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the July 2014 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board has reviewed the Veteran's statements regarding difficulties with his hearing loss, and finds the Veteran to be credible and consistent with respect to his reports of the difficulties in hearing that he experiences.  The Veteran is considered competent to give evidence about what he observes or experiences concerning his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board further finds that such reports of difficulties are consistent with the speech recognition percentage scores and audiometric decibel thresholds as measured; in other words, the Board finds to be more probative the very specific audiometric test scores-both the decibel thresholds on audiometric testing and speech recognition scores as tested.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).  Without a showing of extraschedular factors, the Board is bound by law to apply VA's rating schedule based on the relevant audiometry results and speech recognition scores.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As noted, with respect to the audiology examinations, the audiologist must describe the functional effects caused by a hearing disability.  In this case, the examiners noted that the Veteran had hearing difficulty that impacted his daily life, but there is no indication that the level of the Veteran's hearing loss is not adequately identified by the audiology testing, which remained stable during the pendency of the claim.


As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or to contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  Further, the exceptional pattern of the Veteran's hearing loss has already been taken into consideration by applying the tenets of 4.86(b).  The service-connected hearing loss has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected hearing loss.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, a compensable rating for bilateral hearing loss is not warranted.  The preponderance of the evidence is against higher or additional staged ratings, and the benefit of the doubt rule is therefore not applicable.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


